In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Galasso, J.), entered *791May 30, 2000, which granted the plaintiffs motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
It is undisputed that the motor vehicle owned and operated by the plaintiff was safely stopped behind three other stopped vehicles at a red light when it was hit in the rear by a truck operated by the defendant Gary Padin. Accordingly, the plaintiff made a prima facie showing that he was not negligent (see, Cerda v Parsley, 273 AD2d 339; Leal v Wolff, 224 AD2d 392), and the defendants failed to rebut the presumption of negligence by offering a non-negligent explanation for the rear-end collision (see, Santarpia v First Fid. Leasing Group, 275 AD2d 315; Brady v Correctional Transp., 274 AD2d 404; Cerda v Parsley, supra). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.